Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

Allowable Subject Matter
Claims 12-20 are allowed.
Claims 3, 5-6, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Obviousness Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4, and 7-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-9 of U.S. Patent No. 10,839,377. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the same subject matter in slightly different language.  See chart below:
Application claim
‘377 Patent claim
1
1, 8
2
1
4
1

4
8
6, 1 (reciting the second node is a long-lived node)
9
7, 1 (same)
10
9


Rejections under 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al (US 20110089041), hereafter known as Smith, found on Applicant’s Information Disclosure Statement dated 10/23/20.
With respect to claim 1, Smith teaches:
with a blockchain platform (paragraph 0021 transactions as blockchain platform):
spawning a snapchain node having a snapchain configuration (paragraph 0028 new blocks added to ledger system, paragraph 0012 ledger also referred to as a blockchain); 
generating first snapshot tag information for the snapchain node based on configuration of the snapchain node (paragraph 0028 updating tables in the ledger); and 
sending a signal to generate a first snapshot of first chain-state of the snapchain node and store the first snapshot in association with the first snapshot tag information (paragraph 0029 generating a snapshot, storied with attributes).

with the blockchain platform (paragraph 0021 transactions as blockchain platform): 
spawning a long-lived node having a long-lived configuration (paragraph 0015 adding new blocks); and 
synchronizing a second chain-state of the long-lived node by using the first snapshot (paragraph 0015 synchronizing transactions after adding new blocks).

Reasons for Allowance
	For claims 12-20, the following is an examiner’s statement of reasons for allowance: the claimed invention recites the following features not found in the prior art for syncing blockchain nodes with snapshots in the computer networking field: with a blockchain platform: periodically generating snapshots of a blockchain of a blockchain network by using a snapchain node that synchronizes with peer nodes of the blockchain network; and mounting at least one snapshot to a long-lived node, wherein for each snapshot, generating the snapshot comprises: generating snapshot tag information for the snapchain node based on configuration of the snapchain node, and sending a signal to generate the snapshot from chain-state of the snapchain node and store the snapshot in association with the snapshot tag information.  Examiner believes these features, in combination with other features of the claimed invention, are a novel and unobvious enhancement over the prior art for syncing blockchain nodes with snapshots in the computer networking field.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Relevant Prior Art
	During his search for prior art, Examiner found the following reference to be relevant to Applicant’s claimed invention.  Said reference is listed on the Notice of References form included in this office action:
	Wang (US 20210191702) teaches deploying blockchain nodes on a device based on configuration information of the nodes, does not teach generating snapshot tag information for a blockchain node (paragraphs 0009-0011, 0110-0116 figure 4).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        1/13/22